As filed with the Securities and Exchange Commission on November 24, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Apparel, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3200601 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 747 Warehouse Street, Los Angeles, California 90021 (Address of Principal Executive Offices) (Zip Code) 2007 PERFORMANCE EQUITY PLAN (Full title of the plan) Glenn A. Weinman Senior Vice President, General Counsel and Secretary American
